Title: General Orders, 2 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday January 2nd 1780.
            Parole Missisippi—  C. Signs Mobile Leon.
          
          The Honorable the Congress on the 28th ultimo were pleased to pass the following Act.
          Resolved—“That the rate of postage until the further order of Congress be twenty prices upon the sums paid in the year 1775.
          “That single letters directed to any officer in the line and all letters directed to General officers, or to officers commanding in a seperate department, and all letters to and from the Ministers, Commissioners and Secretaries of these United-States at foreign Courts be free.”
          All returns called for by general orders since the 25th ultimo not already delivered, to be delivered at the Orderly-office tomorrow 12 ôclock without fail.
         